Plaintiff sues as assignee of a claim for goods sold and delivered and on an alleged account stated in the sum of $1,237.61. Order denying plaintiff’s motion for summary judgment unanimously affirmed, with twenty dollars costs and disbursements to the defendant. Order denying defendant’s motion for a change of venue from the county of New York to the county of Dutchess unanimously reversed, with twenty dollars costs and disbursements to the defendant, and the motion granted. No opinion. Present Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.